 

  
  
 

Case 3:18-mj-00861-BK Docu et _4 Filed1/226/18 Page b_@f]j;§.m|%@ge,l¢;mi

F NORTHERN DISTRTCT OF TEXAS
AO 91 (Rev¢ ll/ll) Criminal Complaint i`:`

 

 

 

 

v FIT FT\
UNITED STATES DISTRICT CoURT
for the DEC 2 § 20i8

Noithem District of Texas

CLFR K u.s, nisTR URT
United States of America By ______

 

 

 

 

 

 

 

V. § ‘“@__._,____ h
Case No.
Ramon Reyes, Jr. ) ,`
§ 5.\9»Mu‘ 6a1 Bl<
)
)
Defendant(S)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 4, 2018 in the county of Da||aS in the
Northern District of Texas , the defendant(s) violated:
Code Section Ojj%nse Descrl`ption
18 U.S.C. Section 2252A(a)(1) Transportation of Chi|d Pornography

This criminal complaint is based on these facts:

On or about November 4, 2018, the defendant knowingly transported or shipped child pornography using any means or
facility of interestate or foreign commerce or in or affecting interstate or foreign commerce by any means, including by
computer, in violation of 18 U.S.C. Section 2252A(a)(1). See Attached AfHdavit of Special Agent Jennifer l\/|ullican
Which is incorporated and made a part hereof by reference.

91 Continued on the attached sheet.

Complainant ’s signature ,`
Bl Special Agent Jennifer u|lican

Printed name and title

        

Sworn to before me and signed in my presence

 

 

 

/g,[l awtt/

V l Ju¢?ge ’S‘gézatur€ ry
City and state: Da||aS, Texas S. gistrate Judge Renee Harris lver

 

Prl`nted name and title

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 2 of 11 Page|D 2

AFFIDAVIT

l, Jennifer Mullican, a Special Agent (SA) with the Federal Bureau of

Investigation (FBI), being duly sworn, depose and state the following:
INTRODUCTION

l. l have been a Special Agent with the FBI since October 2003. During my
time as a Special Agent, l have investigated cases involving public corruption, white-
collar crimes, and violent crimes. l am currently assigned to the FBI’s Child Exploitation
Task Force, in the Dallas Division. As a FBI Special Agent, l am authorized to
investigate violations relating to child exploitation and child pornography, including the
production, transportation, receipt, distribution, and possession of child pornography, in
violation of 18 U.S.C. §§ 2251 and 2252A, as well as the enticement and coercion of
minors, in violation of 18 U.S.C. § 2422(b), and sex trafficking of children by force,
fraud, or coercion, in violation of 18 U.S.C. §§ 1591 and 1594. l have gained experience
in conducting these investigations through training and through everyday worl<, including
executing search warrants and interviewing individuals who sexually exploit minors and
who possess and trade child pornography. l have also received training relating to the
lnnocent lmages National lnitiative, which includes training in the investigation and
enforcement of federal child pornography laws in which computers and other digital
media are used as a means for receiving, transmitting, and storing child pornography

2. As a federal agent, l am authorized to investigate violations of United

States laws and to execute warrants issued under the authority of the United States.

1

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 3 of 11 Page|D 3

During such investigations, I have observed and reviewed numerous examples of child
pornography (as defined in 18 U.S.C. § 2256) in all forms of media, including computer
media. l have been involved in numerous child pornography investigations and am very
familiar with the tactics used by child pornography offenders who collect and distribute
child pornographic material.

3. The statements contained in this affidavit are based on information
provided by FBI Special Agents and members of the Grand Prairie, Texas Police
Department; written reports about this and other investigations that l have received,
directly or indirectly, from other law enforcement agents; information gathered from the
service of administrative subpoenas; the results of physical and electronic surveillance
conducted by law enforcement agents; independent investigation and analysis by FBl
agents/analysts and computer forensic professionals; and my experience, training and
background as a Special Agent with the FBI. Since this affidavit is being submitted for
the limited purpose of securing an arrest warrant, 1 have not included each and every fact
known to me concerning this investigation Instead, 1 have set forth only the facts that I
believe are necessary to establish probable cause to believe that Ramon Reyes Jr., did
knowingly commit the offenses described herein.

4. This affidavit is submitted in support of a criminal complaint charging
Ramon Reyes Jr., while in the Northem District of Texas and elsewhere, with violating

18 U.S.C. § 2252A(a)(1), transportation of child pornography

I`~)

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 4 of 11 Page|D 4

OVERVIEW OF INVESTIGATION

5. On or about December 12, 2018, 1 received information from Detective
Brandon Poor, Grand Prairie Police Department, 1nternet Crimes Against Children
(ICAC) Unit, regarding Ramon Reyes Jr., a Registered Sex Offender with the State of
Texas, who was reported by SmugMug-Flickrl to the National Center For Missing and
Exploited Children CNCMEC) via CyberTipline Report, number 42944606, for the
upload of video files depicting child pornography

6. Specifically, the NCMEC CyberTipline Report detailed that on or about
November 4, 2018, between 7:55 p.m. (UTC) and 7:59 p.m. (UTC), eight video files
were uploaded via Flickr (www.flickr.com) from the user account of “Ramon Reyes”
with associated electronic mail account bluesexplosion29@live.com, alternate electronic
mail account bluesexplosion29@yahoo.com, and from lnternet Protocol (IP) address
97.99.139.242. NCMEC reported the associated IP address resolved to lnternet Service
Provider Spectrum. NCMEC processed the above information from Flickr and made the

information available to law enforcement on or about December 6, 2018.

 

1 Flickr was previously a Yahoo! affiliated company that offered online photo

management that allowed users to upload, access, organize, edit, and share their photos
from any device and from anywhere in the world. Flickr users registered for the
application upon providing their first and last name, an email address, and created a
password, among other information Once registered, Flickr offered the user lOOOGB of
free photo storage. Flickr was purchased by SmugMug who advertise on their website
that no changes would be made as Flickr would continue to operate as it had been prior to
Smugl\/lug’s acquisition

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 5 of 11 Page|D 5

7. Subsequent to the receipt of the NCMEC CyberTipline Report, Detective
Poor reviewed the eight video files uploaded to Flickr and noted approximately three
files clearly depicted child pornography and the other video files depicted individuals
whose ages were difficult to determine Then, Detective Poor conducted a database
search of the email address “bluesexplosion29@live.com.” This email address was
associated on the search site with a “Maria Reyes” who had a familial connection to a
“Ramon Reyes Jr” (hereafter referred to as “Reyes”), with both individuals associated
with the address 2117 Aggie Drive, Dallas County, Grand Prairie, TX 75 051'. Detective
Poor also reviewed a Facebook account for “Ramon Reyes” and observed an image with
the notation for “J on Spencer Blues Explosion” over the photo.

8. Thereafter, on or about December 8, 2018, Detective Poor issued an
administrative subpoena to Spectrum/Charter Communications to obtain electronic
communications records pertaining to IP address 97.99.139.242 utilized on November 4,
2018, at 7:57 p.m. (UTC).

9. Simultaneous with Detective Poor’s issuance of an administrative
subpoena, he communicated with Detective Nathan Coomer, GPPD Sex Offender Unit,
regarding the sex offender verification status of Reyes. Detective Coomer confirmed
Reyes’ Texas Sex offender status resulted from a prior conviction for aggravated sexual
assault of a lS-year-old male. On October 24, 2018, Detective Coomer verified Reyes
to be an occupant of 21 17 Aggie Drive, Grand Prairie, TX. On this same date, Detective

Coomer also confirmed Reyes reported he was the user of electronic mail accounts

4

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 6 of 11 Page|D 6

bluesexplosion29@live.com and bluesexplosion29@yahoo.com along with his Flickr
lnternet identification information of “Blues Explosion 291.”

10. On December 10, 2018, a representative from Charter responded to the
request for electronic communications records. Charter responded that during the time
the investigation was conducted and the files uploaded; IP Address 97.99.139.242 was
assigned to a female account holder registered at 2117 Aggie Drive, Grand Prairie, TX
75 05 1. The account had been assigned to this account holder since on or about May 22,
2018, and was current through the date of legal process.

11. Upon receipt of the above information on or about December 17, 2018,
Detective Poor applied for and obtained a State of Texas search warrant for Reyes’
residence, 2117 Aggie Drive, Grand Prairie, Dallas County, TX 7 505 1, signed by the
Honorable Judge Brandon Birmingham, 292nd Judicial District Court. On December 18,
2018, Detective Poor, your Affiant, and other members of law enforcement executed the
search warrant upon Reyes’ residence Reyes and other family members were present at
the residence when the search warrant was executed.

12. While the residence was being searched, Reyes was advised of his Miranda
rights and Reyes acknowledged he understood his rights and agreed to speak with
investigators

13. During the subsequent conversation Reyes confirmed that he utilized the

application Flickr on his cellular device and that he is the user of the electronic mail

accounts bluesexplosion29@live.com and bluesexplosion29@hotmail.com. Reyes

5

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 7 of 11 Page|D 7

admitted to using Flickr to upload various non-nude images depicting his niece, however
Reyes stated he was unaware that Flickr would automatically upload video files from his
cellular device.

14. After being shown still images of the video files depicting child
pornography that were uploaded to his Flickr account, Reyes identified the still images as
files he likely observed in Dropbox links that Reyes and a “friend” had been searching
for and viewing online. Reyes described the still images shown to him as child
pornography and detailed the image as an “over-aged and under-age young person
approximately five or six years old giving fellacio or head.” Reyes estimated he last
viewed these files in or around October 2018.

15. However, Reyes told investigators they would not locate the Flickr videos
on his cellular device and stated if the files were ever on his phone it was because the
video file could not be viewed via his web browser. Reyes stated that he opened the
Dropbox links and viewed the folders/ files contained within the link. 1f Reyes could not
play the video through the link/browser then Reyes would download the file to his phone
in order to watch the video.

16. Additionally, Reyes admitted to communicating in person and via text
messaging with his friend “J.E.,Z” an individual Reyes identified as having been molested

when he was a minor. Reyes told investigators that he previously shared Dropbox links

 

2 The identity of J.E. is known to law enforcement and is redacted due to the on-

going investigation

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 8 of 11 Page|D 8

containing child pornography with J.E. when J.E. last visited his residence in or around
July 2018. Later, J.E. asked for all the Dropbox and Mega links Reyes had located that
contained child pornography

17. Reyes reiterated that J.E. asked for and Reyes shared with J.E. Dropbox
links that contained child pornography J.E. asked Reyes for any files or links Reyes
possessed depicting six-year-old males. Reyes did not believe J.E. wanted the links to
“get off on them,” but rather that J.E. wanted to close the Dropbox links that contained
such video files. Reyes and J.E. searched for the Dropbox links because J.E. did not like
the links anywhere on the Internet. Reyes confirmed he found and shared Dropbox links
containing child pornography and he shared the links with J.E. at J.E.’s request.

18. Also, Reyes admitted to masturbating to child pornography with J.E. before
they travelled to San Francisco together in June 2016. Reyes again masturbated to child
pornography with J.E. in or around July 2018. Reyes initially stated that he and J.E.
were not viewing child pornography at the time they engaged in masturbation but rather
the two were only talking about child pornography Later, Reyes admitted to watching
and attempting to masturbate to the child pornography files but Reyes was “desensitized”
to what he was watching and was not turned on the by files and could not obtain an
erection

19. Reyes denied communicating with anyone on-line who shared links with
him that contained child pornography Reyes described that user accounts existed on

Instagram named “Dropbox Links” and various users would be sharing links containing

7

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 9 of 11 Page|D 9

child pornography on these accounts. These users would ask for links and if you shared a
link then they would give you more links in return Reyes confirmed it was “tit for tat”
that you had to share links in order to receive Dropbox links from other users in these
accounts.

2(). Further, Reyes admitted to searching the Internet for files depicting child
pornography Specifically, Reyes would use the search term “uncle prepubescent” along
with the term “azov films” on lnstagram or Tumblr to locate Dropbox links that contain
child pornography He also used various words contained within the titles of the child
pornography files he viewed as search terms to find similar video files.

21. As he continued communicating with investigators, Reyes stated that he did
not know looking for child pornography online was a crime but Reyes was aware finding
child pornography online and possessing child pornography was a crime. During their
last communication Reyes told J.E. he was sad that they were apart and Reyes told J.E.
he was going to look for “boy links” online. J.E. told Reyes to let him know what he
found and to share any links with him that Reyes had not previously sent. Reyes stated
he was not searching for boy links for sexual gratification and he did not want to sound
like a pedophile or minimize the situation Reyes denied having a sexual interest in
prepubescent males.

22. Lastly, Reyes was unable to confirm if images and videos of child

pornography would be located on his cellular telephone as Reyes regularly deleted the

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 10 of 11 Page|D 10

files from his device. Reyes estimated he only maintained the files on his device for

approximately three days.

23.

Concurrent with your Affiant’s interview of Reyes, law enforcement

attempted to conduct a forensic on-scene preview of Reyes’ cellular device but was

unsuccessful. Thereaf`ter, on or about December 19, 2018, and pursuant to the original

search warrant, Detective Poor successfully extracted the contents of Reyes’ Samsung

Galaxy 88 cellular telephone.

24.

Subsequently, 1 have reviewed the contents of Reyes’ Samsung cellular

telephone and 1 observed multiple files depicting child pornography The following are

descriptions of video files observed by your Affiant that were discovered on Reyes’

cellular telephone and matched video files associated with the NCMEC CyberTipline

report on Reyes’ Flickr account:

 

File Name

File Description

 

VlD-20181128-WA0059.mp4

This video file depicts a nude prepubescent male who is
on his back on a bed covered with a white blanket. A
nude adult male can also be observed in the video. The
nude adult male positions the nude prepubescent male
on the bed and then penetrates the anus of the
prepubescent male with his erect penis.

 

 

VlD-20181128-WA()()60.mp4

 

This video file depicts two nude prepubescent males
where one prepubescent male is lying on his back on a
couch with his feet elevated and his legs spread. After
placing what appears to be a lubricating substance in the
anus of the first prepubescent male, the second nude
prepubescent male penetrates the anus of the first
prepubescent male with his erect penis.

 

25.

Based on my training and experience, the files described in the above

9

 

Case 3:18-mj-00861-BK Document 1 Filed 12/26/18 Page 11 of 11 Page|D 11

paragraphs and transported by Reyes to his Flickr account utilizing his Samsung cellular

telephone constitute child pornography as defined by 18 U.S.C. § 2256(8).

Additionally, 1 am aware that Samsung cellular telephones are not manufactured in

Texas, and, therefore, traveled in interstate and foreign commerce. Also, l am aware

that the Flickr application utilizes the Internet to send and receive image and video files.

CONCLUSION
26. Based upon the aforementioned, 1 respectfully submit that there is probable

cause to believe that Ramon Reyes Jr., transported child pornography, in violation of 18
U.S.C. § 2252A(a)(1). In consideration of the above, 1 therefore respectfully request the
Court issue a warrant authorizing the arrest of Ramon Reyes Jr. for the violation

described herein

¢~#*…M“UJU»\_‘
JEi§ l;lFER MULLICAN
SP C AL AGENT

FE L BUREAU OF INVESTIGATION

 

  
 

Sub ed and w rn o bfor lecember 26, 2018.

 

E STATES MAGISTRATE JU

H i\io iYLE' RENEE H. ToLivER
DGE
NoRTHERN DisTRiCT oF TExAs

10

